Battle, J., (dissenting.) I think the judgment of the court in this case is correct, but the reasons upon which it is based are insufficient. Appellant, the county examiner of Hempstead county, revoked appellee’s license to teach in the public schools, because he failed to attend a meeting of the teachers’ institute after being duly notified, or to render an excuse for not having done so. After this, he appeared before appellant, and rendered an excuse for such failure. Appellant, in his capacity of county examiner, heard it, but adjudged it insufficient, and refused to reinstate him. There was no controversy as to the facts. All of them were before the examiner, and were considered by him. Under the circumstances, a citation to show cause why appellee’s license should not be revoked could have served no useful purpose. If there ever had been any necessity for it, it had been supplied by appellee’s appearance before the examiner, and the hearing of the excuse and the facts. A formal citation and hearing could have accomplished nothing more, and would have been an idle ceremony. A county examiner, in my opinion, has no authority to revoke the license of a teacher in the public schools, because of his failure to attend a teachers’ institute. The statutes regulating public schools, in imposing duties upon officers and teachers, in many cases affix penalties to the failure to discharge some of these duties, as in sections 7016, 7023, 7024, 7038, 7039, 7058, 7070, 7076, 7082, and 7110 of Sandels & Hill’s Digest. Section 7016 makes it the duty of the teacher to instruct “in the method of designating and reading the survey of the lands of this state by ranges, townships and sections and parts of sections as "surveyed, platted and designated by the government of the United States.” A wilful neglect or failure to discharge this duty is made a sufficient cause for the revocation of his license. For a failure to make out and return the daily register which he is required to keep, he forfeits his last month’s pay. It is made his duty to become a member and attend the regular sessions of the teachers’ institute, but no penalty is- annexed to the failure to do so by the statutes imposing the same. Why, I know not. The legislature may have thought that the statutes which provide that where the performance of any act is required by a statute, and no penalty for the violation of such statute is imposed, the neglect of such required act shall be deemed a misdemeanor, punishable by fine or imprisonment, or both, were sufficient for that purpose, and for that reason annexed no penalty. (Sand. & H. Dig. secs. 2293, 2294.) Whatever the reason for the omission may be, the county examiner cannot supply it. The act which vested county examiners with authority to revoke a teacher’s license for any cause except as before stated, and which constitutes sections 7010-7014 of Sandels & Hill’s Digest, reads as follows : “He shall, at the time and place appointed for holding public examinations, examine in Orthography, Reading, Penmanship, Mental and Written Arithmetic, English Grammar, Modern - Geography, History of the United States, and in the Theory and Practice of Teaching, and Physiology and. Hygiene. All persons present and applying for an examination, with the intention of teaching, and if convinced that such persons are of good moral character, and are competent to teach successfully the foregoing branches, he shall give such persons certificates, ranking in grades to correspond with the relative qualifications of the applicants, according to the standard adopted; but he .shall not license any person to teach who is given to profanity, drunkenness, gambling, licentiousness or other demoralizing vices, or who does not believe in the existence of a Supreme Being; nor shall he be required to grant private examinations. He may cite to re-examine any person holding a license and under contract to teach any free school within his county, and, on being satisfied by a re-examination, or by other means, that such person does not sustain a good moral character, or that he has not sufficient learning and ability to render him a competent teacher, he may, for these and other adequate causes, revoke the license of such person,” etc. Acts of the General Assembly of 1893, p. 335. Under this act, an examiner may revoke the license of a teacher in the public schools for the following causes only: (1) When he is satisfied that he does not sustain a good moral character; (2) that he has not sufficient learning and ability to render him a competent teacher; (3) “and for other adequate causes.” The correct decision of the question in this case depends on the proper interpretation of the words ‘‘and for other adequate causes.” What do they mean ? It is a rule of statutory construction that general words following specific terms ejusdem generis should be limited by reference to the specific words, and should be construed as including only all other persons, articles, things, or whatever they may be, of- the like nature and quality as those designated by the particular words. Sedgwick on Statutory Construction, (2 Fd.), pp. 360, 361; Fndlich'on Interpretation of Statutes, secs. 400-407; Sutherland on Statutory Construction, secs. 268-276. As for example, ‘‘the Sunday Act (29 Car. 2, c. 7), which enacts that ‘no tradesman, artificer, workman, laborer, or other person whatsoever, shall do or exercise any labor, business or work of their ordinary callings upon the Lord’s day’ has been held not to include a coach proprietor, or a farmer, or, no doubt, an attorney ; the word ‘person’ being confined to those of callings like those specified by the preceding words. For a similar reason, the 20 Geo. 2, c. 19, which empowers justices to determine differences between masters and servants in husbandry, artificers, handicraftsmen, and persons in some other specific employments, and ‘all other laborers,’ does not include a domestic servant, or a man employed to take care of goods seized under a writ; for though, in the abstract, they maybe ‘laborers,’their employments have no analogy with those specified.” And it was held that “11 Geo. II, c. 19, which authorizes the distress for rent of corn, grass, or other fro-duct growing on the demised lands, includes only products similar to grass and corn, but not young trees, which, though unquestionably products of the land, are of a different character from the products specified by the earlier terms.” It was held that, in a statute which provides that “any married woman whose husband, either from drunkenness, profligacy, or any other cause, shall neglect or refuse to provide for her support, shall have the right in her own name to transact business, and to receive and collect her own earnings,” the words “any other cause” “must be understood as referring to causes of a kind with those previously specified, and not to include mere physical and mental incapacity, nor any temporary inability of the husband, in consequence of sickness, to support his wife.” King v. Thompson, 87 Pa. St. 365. So, “in a grant of power to remove for incompetency, improper conduct, or other cause satisfactory to the board, the words ‘other cause’ were construed to mean ‘other like cause’; i. e., one affecting the officer’s fitness for the office.” State v. McGarry, 21 Wis. 496. The act under consideration is devoted almost exclusively to the prescribing of the qualifications of a teacher. He must be competent to teach certain branches of learning. To prove his competency, he must stand an examination. He must be a person of good moral character, not given to profanity, drunkenness, gambling, licentiousness, or other demoralizing vices, and must believe in the existence of a Supreme Being. To such persons the examiner is required to grant license. Immediately after prescribing these qualifications, the act says: “He (examiner) may cite to re-examine any person holding a license and under contract to teach any free school within his county, and on being satisfied by a re-examination, or by other means, that such person does not sustain a good moral character, or that he has not sufficient learning and ability to render him a competent teacher, he may, for these and other adequate causes, revoke the license of such person.” By “other causes” I clearly understand kindred causes are meant; that is to say, causes affecting the teacher’s fitness for the place he fills. According to the rule stated, this is the only interpretation which can be legitimately given to them in the connection they stand in the act. For the reasons indicated, I think the revocation of appellee’s license to teach for the cause stated was without authority. As there is no question about the damages that resulted from this act, I think the judgment of the circuit court should be affirmed.